 

AO 245D (CASD Rev. l/l 9) Judgment in a Criminal Case for Revocations F l l E 5 a

UNITED STATES DISTRICT C
SOUTHERN DISTRICT OF CALIFO IA
CLERK, U.S. D|STR|CT COURT

UNITED sTATEs oF AMERICA JUDGMENT IN 3 ASE'Y;‘K§ECAL,§§,FLNT'¢

 

     
  

 

 

 

(For Revocation of Pr
V (For Offenses Committed On or After November 1, 1987)
MOiSeS Cedillo CaS€ Nllmb€l'§ l6CR0860-GPC

Scott Pactor
Defendant’s Attomey

 

REGISTRATloN No. 36234298

E _

THE DEFENDANT:

§ admitted guilt to violation of allegation(s) No. l

 

E was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l Failure to report change in residence/employment

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT lS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, COstS, and Special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Mav 3. 2019

Date of Imposition of Sentence
c .
»F
HON. Gonza 0 P. Curiel \
UNITED STATES DISTRICT JUDGE

AO 245D (CASD Rev. Ol/l9) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Moises Cedillo Judgment - Page 2 of 2
CASE NUMBER: l6CR0860-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
2 months to run concurrent with sentence in case l7CR2718- AJB

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:lE

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

E as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
[l on or before
E as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Dcfendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

16CR0860-GPC

